     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                                WISCONSIN

                                     GREEN BAY DIVISION

Hilario Tenopala Hernandez &
Armando Perez Zarate,

                       Plaintiffs,                           Case No. 1:19-cv-1093

       v.

Lauer Farms Inc. & Michael Lauer

                       Defendants.



                                      Stipulated Dismissal
_____________________________________________________________________________
Pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, the parties, by their

attorneys, stipulate to the dismissal of the above action with prejudice. Other than as provided in

their settlement agreement, each party will bear its own attorneys’ fees and costs.

Respectfully submitted this 14 of October 2019
By: s/ Erica Sweitzer-Beckman                        By: s/Robyn Blader
SBN 1071961                                          SBN 1026146
Attorney for Plaintiffs                              Attorney for Defendants
Legal Action of Wisconsin                            Blader Law Office, LLC
744 Williamson Street, Suite 200                     PO Box 239
Madison WI 53703                                     405 W Main Street
Telephone: 608-256-3304 x 2019                       Wautoma WI 54982
Fax: 608-656-0510                                    Telephone: (920) 787-4623
E-mail: elb@legalaction.org                          Fax: (920) 787-2729
                                                     E-mail bladerlaw@bladerlaw.com




            Case 1:19-cv-01093-WCG Filed 10/15/19 Page 1 of 1 Document 9
